IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT

 

 

LAKE COUNTY, ILLINOIS
SARINA ERVIN, )
)
Petitioner, )
)
VS. ) Case No. 04 D 1943
)
RAYMOND ERVIN, j
)
Respondent. )
NOTICE OF MOTION
To: Via Facsimile (847) 566-3413 Via Facsimile (847) 360-0661
Raymond A. Boldt Ms. Lisle Stalter
209 East Park Street Lake County States Attorney
Mundelein, Tlinois 60060 Child Support Division
18 North County Street
5® Floor

Waukegan, Illinois 60085

PLEASE TAKE NOTICE that on June 2, 2017 at 1:30 pm, or as soon thereafter as counsel
may be heard, I shall appear before the Presiding Judge Daniel Jasica, or any judge sitting in his
stead, in the courtroom C-307, usually occupied by him in the Lake County Courthouse, 18 North
County, Waukegan, Illinois, and then and there present Petitioner’s Motion for Sanctions, a copy
of which is attached hereto and is hereby served upon you.

BEERMANN PRITIKIN MIRABELLI
SWERDLOVE LIP, Attorneys for Plaintiff

cent

seca gti tatters
anne —

ramen aa a va
By fo

£Tonathan D, Steele, One of Her Attorneys

  

CERTIFICATE OF SERVICE

The undersigned hereby certifies under penalties of perjury as provided by law pursuant to
735 ILCS 5/1-109, that the above Notice of Filing, together with the documents referred to therein,
were sent to the individual(s) indicated above [X] by facsimile to the number(s) listed above; and/or
[_| by hand delivery to the address(es) set forth above; and/or [_] in open court; and/or [_] by
email; and/or |_] by depositing same in the US. Mail with proper ' postage prepaid, before 5:00
p.m. on May 30, 2017 ZL (aves ot
Ue

 
 
 
 

 

e

VDA LA AAA
osa E. Gutierrez o"

Beermann Pritikin Mirabelli Swerdlove LLP, 161 North Clark Street, 26" Floor,
Chicago, Illinois 60601, (312) 621-9700, jsteele@beermannlaw.com, Firm No. 6308171
IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT

LAKE COUNTY, ILLINOIS
SARINA ERVIN, )
Plaintiff,
Vs. Case No. 04 D 1943
RAYMOND ERVIN,
Defendant.
MOTION FOR SANCTIONS

 

NOW COMES the Plaintiff, SARINA ERVIN (“Sarina”), by and through her attorneys,
BEERMANN PRITIKIN MIRABELLI SWERDLOVE LLP, and pursuant to Illinois Supreme
Court Rule 137, Sarina moves for the entry of an order assessing sanctions against Defendant,
Raymond Ervin (“Raymond”) and, in support thereof, Sarina respectfully states as follows:

INTRODUCTION

Raymond has engaged in a campaign of conduct spanning nearly two decades aimed at
depriving his children of any semblance of financial support. His Sisyphean efforts in the regard
are deplorable and must continue to be rejected by this Court. Nearly seventeen years after an order
was entered awarding Sarina child support from Raymond, Sarina finally received relief from this
Court in its issuance of turnover orders. Fifty eight days later, Raymond filed a motion, premised
upon Section 735 ILCS 5/2-1203, seeking reconsideration of those turnover orders.

While the Illinois Rules of Professional conduct impose a duty upon lawyers in this State
to zealously advocate on behalf of a client, that duty is confined to actions undertaken in
compliance with the Illinois Supreme Court Rules. Raymond’s Motion filed on May 12, 2017 and
the reply thereto filed on May 26, 2017 violate Illinois Supreme Court rule 137 and warrant the

imposition of sanctions.
 

I. Raymond’s Motion filed on May 12, 2017 warrants the imposition of sanctions.
Illinois Supreme Court Rule 137 states, in pertinent part, as follows:

(a) Signature requiremeni/certification. Every pleading, motion and
other document of a party represented by an attorney shall be signed
by at least one attorney of record in his individual name, whose
address shall be stated. A party who is not represented by an
attorney shall sign his pleading, motion, or other document and
state his address. Except when otherwise specifically provided by
rule or statute, pleadings need not be verified or accompanied by
affidavit. The signature of an attorney or party constitutes a
certificate by him that he has read the pleading, motion or other
document; that to the best of his knowledge, information, and
belief formed after reasonable inquiry it is well grounded in fact
and is warranted by existing law or a good-faith argument for the
extension, modification, or reversal of existing law, and that it is
not interposed for any improper purpose, such as to harass or to
cause unnecessary delay or needless increase in the cost of
litigation. If a pleading, motion, or other document is not signed, it
shall be stricken unless it is signed promptly after the omission is
called to the attention of the pleader or movant. If a pleading,
motion, or other document is signed in violation of this rule, the
court, upon motion or upon its own initiative, may impose upon the
person who signed it, a represented party, or both, an appropriate
sanction, which may include an order to pay to the other party or
parties the amount of reasonable expenses incurred because of the
filing of the pleading, motion or other document, including a
reasonable attorney fee.

The motion filed by Raymond on May 12, 2017 was not well grounded in fact nor
warranted by existing law or a good-faith argument for the extension, modification, or reversal of
existing law and was instead interposed for an improper purpose. Specifically, Raymond’s motion
was interposed to harass Sarina, cause unnecessary delay and needless increase the cost of
litigation and, more egregiously, with the intent to mislead this court and deprive his children of
any semblance of financial support.

In paragraph four of Raymond’s Motion, he concedes that “a Turnover Order is a final and

appealable order.” Raymond’s statement of the law in paragraph four of his motion is accurate.
 

Levaccare y, Levaccare, 376 Ill App.3d 503, 511, 315 Ill. Dec. 280, 876 N.E.2d 280 (2007)
(citation orders became final and appealable upon their entry).

Section 735 ILCS 5/2-1203 allows a movant to seek relief from a final order or judgment
within 30 days of entry. As noted above, Raymond’s motion, brought pursuant to Section 2-1203,
was filed 58 days after the entry of the orders he is seeking to reconsider. His motion is thus clearly
time barred and is completely meritless.

Raymond’s motion further attempts to mislead this court. By way of example, he argues
that because the Lake County Clerk signed citations to discover assets, the resulting orders should
be vacated. During the hearing on April 12, 2017, Raymond’s counsel inquired of this Court’s
clerk whether it is proper procedure for the clerk to sign citations to discover assets or whether the
attorney is “required” to also sign the form. This Court’s clerk informed Raymond’s counsel that
the clerk is the individual who signs the citation form and that the attorney’s block at the bottom
of the page identifies the attorney on the citation form. Notwithstanding being advised of the
process, Raymond nevertheless interposes this specious argument in a desperate attempt to delay
these proceedings and deprive his children of financial support. Furthermore, Illinois Supreme
Court Rule specifically provides that in the event a pleading, motion or other document is not
signed it may be stricken unless when called to the attention of the pleader or movant it is signed,
While Sarina agrees with this Court’s clerk’s understanding of the procedure for proceedings in
this Court, to the extent this Court deems a signature necessary from Sarina’s counsel, her counsel
is willing to sign each and every citation issued in this matter,

Raymond’s Motion goes on to attempt to mislead this court by claiming that Sarina’s
reliance upon Section 750 ILCS 5/505(b) was misplaced in her request for turnover orders. See

Par. 12 of Raymond’s Motion. First, Sarina relied upon Section 5/505(d), not 5/505(b), Second,

 
 

 

As has been previously argued and adjudicated Section 5/505(d) provides for the entry of a series
of judgments with each missed support payment without the necessity of being “reduced to
judgment,”

Raymond goes on to try to mislead this court by alleging that the court impaired or altered
his contractual rights with his former insurance companies. What this court did was enter turnover
orders directing life insurance companies to turn over the cash values of whole life policies. This
Court undoubtedly has the authority under Section 735 ILCS 5/2-1402 to order the turnover of
such cash values. Raymond’s citations to case law regarding ordering a debtor to resign from a
country club are confusing as to their relevance and are misleading to this court. Raymond was not
ordered to resign from a country club, Raymond was not ordered to terminate his life insurance
policies, in fact Raymond was not ordered to do anything. Instead, life insurance companies were
merely ordered to turn over the cash values in the accounts, In the event that said turn over resulted
in the cancellation of his policies, that consequence is merely collateral to this Court’s lawful
orders. Had this court ordered the turnover of funds located in a savings account held by Raymond
and the bank thereafter closed said account due to having a $0 balance, would Raymond later assert
that the Court lacked authority to order the closing of the savings account? Perhaps, but his
assertion would be as misguided as it is here. Just as the court would not have ordered the closing
of the savings account but merely the turnover of the funds contained therein, this Court merely
ordered the turnover of the cash in the life insurance policies.

Raymond next attempted to mislead this court by arguing that Sarina signed an assignment
over a decade ago assigning her rights to collect child support. Raymond later alleged in Paragraph
6 of his Response, filed on May 26, 2017, to a Petition to Intervene filed by the Department of

Healthcare and Family Services that “said assignment terminated in 2006.” Raymond’s conflicting
 

 

and confusing arguments are demonstrative of the lengths he is willing to go to assert any
conceivable arguments, regardless of their lack of merit. Unfortunately such a practice is
prohibited by Illinois Supreme Court Rule 137 and warrants the imposition of sanctions.

i. Raymond’s Reply to the Response to Motion to Reconsider, Vacate and
Rehear filed on May 26, 2017 warrants the imposition of sanctions.

On May 26, 2017, rather than conceded the lack of factual or legal basis for proceeding on
the Motion filed by Raymond on May 15, 2017, he chose to double down and maintain his
contentions, Raymond cited to a case to try to mislead this court into believing that the orders he
seeks reconsideration of were not final and appealable upon their entry. His citation is as misplaced
as is his contention, The case he cited also cites the very same case cited above, Levaccare v.
Levaccare, 376 HLApp.3d 503, 511, 315 Ul Dec. 280, 876 N.E.2d 280 (2007) for the clear
statement of law that citation orders became final and appealable upon their entry. The turnover
orders entered on March 15, 2017 were immediately final and appealable upon their entry. The
fact that they were at some point thereafter stayed is wholly irrelevant. The fact of the matter is
that the orders were entered on March 15, 2017, they were final orders (as conceded by Raymond
in paragraph 4 of his motion filed on May 12, 2017) and the time for challenging those orders
under Section 735 ILCS 5/2-1203 would have been on or before April 14, 2017. His motion
seeking to challenge those orders filed on May 12, 2017 is indisputably time barred. Accordingly,
his continued assertion otherwise is not well-grounded by law and warrants the imposition of
sanctions, With regard to the order entered on April 19, 2017, to the extent that order is construed
as a final and appealable order, Raymond’s motion is not time barred under Section 2-1203 from
a challenge of that order. However, such an attack is nevertheless an improper collateral attack
upon the turnover order entered against Monarch on March 15, 2017. The order entered on April

19, 2017 was not the turnover order entered against Monarch, it was merely a modification or
 

clarification of the turnover order entered against Monarch, Moreover Raymond’s basis for
challenging the Monarch order is meritless as this Court is permitted under Section 2-1402 to order
the turnover of the cash value of said account.

Throughout Raymond’s reply he attempts to mislead this court by suggesting that because
Sarina did not respond to the specific allegations contained in his motion to reconsider, those
allegations are deemed admitted, While Sarina acknowledges a lawyer’s duty of zealous advocacy
to a client, lawyers are also bound by a duty of candor to the court, Raymond’s argument in this
regard runs afoul of his duties of candor. While it is true that pursuant to Section 735 ILCS 5/2-
610, allegations in_a pleading which are not explicitly denied are deemed admitted, he did not ftle
a pleading. He filed a motion to reconsider, which is not a pleading. in re Marriage of Wolff, 355
IlLApp.3d 403 (2005). The failure to respond to specific allegations of a motion does not serve to
deem those allegations admitted nor operate as a waiver of the non-movant’s ability to contest the
merits of the motion. /n re Marriage of Fahy, 208 IlLApp.3d 677 (1991).

Raymond’s attempt to again mislead the court in his reply by arguing that Sarina’s counsel
did not sign the citation forms has already been addressed herein so will not be addressed again
other than to state that it is as meritless an argument in the reply as it was when it was argued on
April 12, 2017 and again in Raymond’s motion filed on May 12, 2017. Similarly Sarina will not
again address Raymond’s argument that Section 750 ILCS 5/505(d) did not result in a series of
enforceable judgments with each month Raymond failed to pay support as she addressed it
previously herein and repeatedly in arguments before this Court.

Raymond again argued in his reply that the court improperly terminated his contracts with
the life insurance companies. His argument lacks merit and is not well grounded in law. Assuming

arguendo that he had timely filed his challenge to the turnover orders (he did not) and made this
 

 

argument, it should nevertheless be summarily disregarded because, as discussed in more detail
herein above, this court simply ordered the surrender of the cash values in the insurance policies.
The Court clearly had authority to do so under Section 735 ILCS 5/2-1402 regardless of the
consequential effects of the turnovers.

Finally, Raymond confusingly again asserts that an assignment from over a decade ago
somehow bars Sarina from collection of child support, yet because he also alleged in his response
to a petition to intervene filed by the Department of Healthcare and Family Services, at paragraph
6, that the assignment terminated in 2006, Sarina will not spend any more of the court’s time
addressing his specious argument other than to say it is meritless and warrants sanctions under
Supreme Court Rule 137.

Wherefore, Sarina Ervin, by and through her attorneys requests the entry of an order
assessing sanctions against Raymond Ervin and/or his attorney for the filing of a meritless motion

to reconsider on May 12, 2017 and a reply thereto on May 26, 2017.

Respectfully Sub itted,

an a“

    

sence

 

BEERMANN PRITIKIN MIRABELLI SWERDLOVE LLP
Attorneys for Plaintiff

161 North Clark Street, Suite 2600

Chicago, Illinois 60601

Tel: (312) 621-9700

jstecle@beermannlaw.com
Firm No. 6308171

 
